Title: To James Madison from William C. C. Claiborne, 12 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 12 January 1806, New Orleans. “The enclosure No. 1 is a Copy of a Note I have addressed to Mr. Morales, and that, No. 2, of a Letter I have forwarded by Captain Ross, to the Marquis de Casa Calvo.
                    “I have deemed it of importance to prevent the return of the Marquis to this City; there are many persons here who are favorable to the Spanish interest, and if the Marquis was present and disposed to be mischievous he might give me trouble.
                    “I hope my letter to the Marquis will be approved; It has been shaped according to your instructions and the circumstances of the Time.
                    “The enclosure No. 3 is a copy of my Letter to the Officer commanding at Nachetoches, and that, No. 4, of my instructions to Captain Ross; If the Marquis, after the receipt of my letter should still be disposed to proceed to this City his designs must certainly be hostile, and therefore it is that I have requested the Officer commanding at Nachetoches to stop him.
                    “Permit me to assure you Sir that the Orders of the President, as far as they are known are highly approved by the well disposed of the Citizens of this Territory; They are given at an opportune period, and I must confess that I take great pleasure in executing them.
                    “My last letter to you was dated the 9th. instant.”
                